DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing dated 04/14/2021. Claims 1, 3, 5, 7, 10 and 11 are amended. Claims 1-3, 5-7 and 10-12 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments and remarks filed on 04/14/2021 with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are unpersuasive. Applicant’s arguments are taken in turn below.
	First, applicant argues that the cited portions of Roberston and Kaji fail to teach (1) extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance. This argument is unpersuasive. Kaji clearly discloses this feature (Distances between the marine vessel and the at least three measurement points defined around the candidate docking site, i.e. docking point candidate, are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking, irrespective of the level of the operator's marine vessel maneuvering skill. Thus, selection, i.e. extracting of the suitable docking site can be facilitated and reliably performed – See at least 10). (2) determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship. This argument is unpersuasive. Kaji clearly teaches this feature (at least three measurement points defined around the candidate docking site are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking – See at least ¶10. Upon the specification of the candidate docking position, the specified candidate docking position and the at least two points defined within the predetermined azimuth angular range (in a horizontal plane) centering on the candidate docking position are used as the at least three measurement points – See at least ¶16). (3) perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory. This argument is unpersuasive. Kaji clearly teaches this feature (The positional information computing section 31 first determines a position of each of the measurement points in the hull coordinate system, based on the azimuth angle of the measurement direction of the distance sensor 8 and the distance L determined from the output of the distance sensor 8 – See at least ¶91. For example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position – See at least ¶132).
	Examiner notes the same arguments apply to independent claims 10 and 11.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., US 5491636, in view of Kaji et al., US 20070073454 A1, hereinafter referred to as Robertson and Kaji, respectively.
Regarding claim 1, Robertson discloses docking control device comprising: 
a memory configured to store docking information including information regarding a docking position and azimuth of a ship in a state in which the ship is anchored at the docking position (Receiving and storing position information signals from GPS satellites with a GPS receiver to establish positional coordinates of a selected anchoring location; receiving, after a predetermined period of time, position information signals from the GPS satellites with the GPS receiver to determine a present location of the boat and a present heading indication from the magnetic compass, i.e. azimuth – See at least column 2 lines 57-67. Using the DGPS coordinates of the anchor site stored in the computer's memory and the DGPS coordinates of the present position of the boat – See at least column 7 lines 29-35).

Robertson fails to explicitly disclose a processor, including hardware, configured to extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance, determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship and perform control related to a docking operation of the ship on a basis of the docking information stored in the memory.
However, Kaji teaches a processor, including hardware, configured to:
extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance (Distances between the marine vessel and the at least three measurement points defined around the candidate docking site, i.e. docking point candidate, are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking, irrespective of the level of the operator's marine vessel maneuvering skill. Thus, selection, i.e. extracting of the suitable docking site can be facilitated and reliably performed – See at least 10);
determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship (at least three measurement points defined around the candidate docking site are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking – See at least ¶10. Upon the specification of the candidate docking position, the specified candidate docking position and the at least two points defined within the predetermined azimuth angular range (in a horizontal plane) centering on the candidate docking position are used as the at least three measurement points – See at least ¶16; see also ¶ 21, 23 ) and 
perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory (The positional information computing section 31 first determines a position of each of the measurement points in the hull coordinate system, based on the azimuth angle of the measurement direction of the distance sensor 8 and the distance L determined from the output of the distance sensor 8 – See at least ¶91. For example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position – See at least ¶131).
perform control related to a docking operation of the ship on a basis of the docking information stored in the memory (Control console 56, i.e. processor, is provided in the hull 51 for maneuvering the marine vessel 50. The control console 56 includes, for example, a steering operational section 57 for performing a steering operation, a throttle operational section 58 for controlling the outputs of the outboard motors 61, 62 – See at least ¶50. The operator guides the marine vessel 50 to the target berthing position by performing the marine vessel maneuvering operation (by operating the steering operational section 57, the throttle operational section 58, and the lateral movement operational section 60) while viewing the display of the monitor 6. Thus, the marine vessel 50 can be moved toward the target berthing position to be reliably docked – See at least ¶79).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 2, Robertson discloses wherein the memory is configured to further store information regarding a docking side at the docking position of the ship or a moving direction of the ship at time of docking (The signals from the GPS satellites provide an ongoing indication of the position of the boat in earth positional coordinates while the compass provides continuous heading indications of the thruster. With this information, a controller compares the positional coordinates of the selected anchoring location with the positional coordinates of the boat's current location and generates steering and thrust signals to the thruster to move the boat to the anchoring site  - See at least column 1 lines 33-61).

Regarding claim 3, Robertson fails to explicitly disclose wherein the memory is able to store a plurality of pieces of the docking information, and the processor is configured to extract one or more docking point candidates at which the ship is able to dock on a basis of a condition set in advance.
However, Kaji teaches wherein the memory is configured to store a plurality of pieces of the docking information (The docking supporting apparatus preferably further includes a position detecting unit which detects the position of the marine vessel and generates marine vessel positional information, a map storage unit – See at least ¶27).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein the memory is configured to store a plurality of pieces of the docking information, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 5, Robertson fails to explicitly disclose wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidates and an azimuth at the time of docking, and calculates a route of the ship toward the docking point.
However, Kaji teaches wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidates and an azimuth at the time of docking, and calculates a route of the ship toward the docking point (Docking of a marine vessel includes a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a distance measurement controlling unit which controls the distance measuring unit to measure distances between the marine vessel and at least three measurement points defined around the candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points, and a docking suitability judging unit which judges, based on the result of the evaluation, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least abstract).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein the processor is configured to set target values of a docking position at a docking point selected from the docking point candidate and an azimuth at the time of docking, and calculates a route of the ship toward the docking point, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 
Regarding claim 6, Robertson discloses a ship comprising the docking control device (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).

Regarding claim 7, Robertson fails to explicitly disclose wherein the processor is configured to acquire the docking position information of the ship and the azimuth information of a predetermined direction, and the memory is configured to store the docking information on a based on the docking position information and the azimuth information at the time of docking.
However, Kaji teaches wherein the processor is configured to acquire the docking position information of the ship and the azimuth information of a predetermined direction, and the memory is configured to store the docking information on a based on the docking position information and the azimuth information at the time of docking (A docking supporting apparatus for supporting docking of a marine vessel, the apparatus including a distance measuring unit which measures a distance between the marine vessel and a candidate docking site, a configuration evaluating unit which evaluates the configuration of the candidate docking site based on the distances between the marine vessel and the at least three measurement points measured by the distance measuring unit controlled by the distance measurement controlling unit, and a docking suitability judging unit which judges, based on a result of the evaluation made by the configuration evaluating unit, whether or not the candidate docking site is suitable for docking of the marine vessel – See at least ¶9).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein the processor is configured to acquire the docking position information of the ship and the azimuth information of a predetermined direction, and the memory is configured to store the docking information on a based on the docking position information and the azimuth information at the time of docking, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 10, Robertson discloses a docking control method comprising:
storing, in a memory, docking information including information regarding a docking position and azimuth of a ship in a state in which the ship is anchored at the docking position (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).

Robertson fails to explicitly disclose extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance, determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship, perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory. 
However, Kaji teaches:
extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance (Distances between the marine vessel and the at least three measurement points defined around the candidate docking site, i.e. docking point candidate, are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking, irrespective of the level of the operator's marine vessel maneuvering skill. Thus, selection, i.e. extracting of the suitable docking site can be facilitated and reliably performed – See at least 10). 
determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship (at least three measurement points defined around the candidate docking site are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking – See at least ¶10. Upon the specification of the candidate docking position, the specified candidate docking position and the at least two points defined within the predetermined azimuth angular range (in a horizontal plane) centering on the candidate docking position are used as the at least three measurement points – See at least ¶16) and 
perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory (The positional information computing section 31 first determines a position of each of the measurement points in the hull coordinate system, based on the azimuth angle of the measurement direction of the distance sensor 8 and the distance L determined from the output of the distance sensor 8 – See at least ¶91. For example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position – See at least ¶132).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 11, Robertson discloses storing in a memory, docking information including information on a docking position of a ship and information on an azimuth in which 33TSN201805300-US PTYA-18624-US Status: FINAL the ship is anchored at the docking position (Controller (e.g., computer) for providing control signals to control the magnitude and direction of the thrust on the basis of the position information signals from the GPS receiver and the heading indication signal from the magnetic compass – See at least column 2 lines 15-21).
Roberston fails to explicitly disclose extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance, determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship, perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory. 
However, Kaji teaches:
extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance (Distances between the marine vessel and the at least three measurement points defined around the candidate docking site, i.e. docking point candidate, are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking, irrespective of the level of the operator's marine vessel maneuvering skill. Thus, selection, i.e. extracting of the suitable docking site can be facilitated and reliably performed – See at least 10). 
determine availability of docking at the docking point candidates based on docking information of the extracted one or more docking point candidates, and position information and azimuth information of the ship (at least three measurement points defined around the candidate docking site are measured, and the configuration of the candidate docking site is evaluated based on the measured distances. Based on the evaluation result, whether or not the candidate docking site is suitable for docking of the marine vessel is judged. Thus, an operator of the marine vessel can properly judge whether or not the candidate docking site is suitable for docking – See at least ¶10. Upon the specification of the candidate docking position, the specified candidate docking position and the at least two points defined within the predetermined azimuth angular range (in a horizontal plane) centering on the candidate docking position are used as the at least three measurement points – See at least ¶16) and 
perform control related to a docking operation of the ship based on the docking information including the docking position information and the azimuth information stored in the memory (The positional information computing section 31 first determines a position of each of the measurement points in the hull coordinate system, based on the azimuth angle of the measurement direction of the distance sensor 8 and the distance L determined from the output of the distance sensor 8 – See at least ¶91. For example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position – See at least ¶132).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of processor, including hardware, configured to perform control related to a docking operation of the ship on a basis of the docking information stored in the memory, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Regarding claim 12, Robertson fails to explicitly disclose wherein the condition is based on at least one of: (i) whether the one or more docking point candidates is near the ship position; (ii) whether the one or more docking point candidates is near the destination; (iii) a docking date; and a docking time.
However, Kaji teaches whether the one or more docking point candidates is near the ship position (a distance measurement controlling unit which controls the distance measuring unit to measure distances between the marine vessel and at least three measurement points defined around the candidate docking site – See at least abstract).
Robertson discloses an anchorless boat positioning system. Kaji teaches an apparatus for supporting docking of a marine vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robertson and include the feature of wherein whether the one or more docking point candidates is near the ship position, as taught by Kaji, to evaluate, whether or not the candidate docking site is suitable for docking of the marine vessel. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                         
/ADAM R MOTT/Primary Examiner, Art Unit 3669